 

CareView Communications, Inc. 8-K [crvw-8k_013118.htm]

 

Exhibit 10.5

 

CONSENT TO CREDIT AGREEMENT

 

CONSENT TO CREDIT AGREEMENT (this “Consent”), dated as of February 2, 2018, is
entered into by and among CAREVIEW COMMUNICATIONS, INC., a Nevada corporation
(“Holdings”), CAREVIEW COMMUNICATIONS, INC., a Texas corporation and a
wholly-owned subsidiary of Holdings (the “Borrower”), and PDL INVESTMENT
HOLDINGS, LLC (as assignee of PDL BioPharma, Inc.) (“PDL”), a Delaware
corporation, in its capacity as lender (in such capacity, the “Lender”) and in
its capacity as agent (in such capacity, the “Agent”).

 

W I T N E S S E T H

 

WHEREAS the Borrower, the Lender and the Agent have entered into that certain
Credit Agreement dated as of June 26, 2015 (as amended, the “Credit Agreement”);

 

WHEREAS the Borrower has requested that the Lender consent to (i) the purchase
by Holdings of all outstanding Capital Stock in each of the CareView Hillcrest
JV and the CareView Saline JV not owned by Holdings on the Closing Date as
described in Holdings’ Form 8-K filed with the Securities and Exchange
Commission on February 2, 2017 (the “JV Stock Purchase 8-K”; and such purchase,
the “JV Capital Stock Purchase”) and (ii) the issuance of a promissory note to
Rockwell Holdings I, LLC (the “JV Seller”) in the aggregate principal amount of
$1,113,785.84 as consideration for the JV Capital Stock Purchase in the form
filed with the JV Stock Purchase 8-K (the “JV Promissory Note”), as set forth
herein;

 

WHEREAS the Lender is willing to consent to each of the JV Capital Stock
Purchase and the JV Promissory Note upon the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Article I.
DEFINITIONS

 

1.1           Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Consent, including its preamble and
recitals, have the meanings provided in the Credit Agreement.

 

Article II.
CONSENT AND COVENANT

 

2.1           Consents. Upon satisfaction of the conditions set forth in Article
III hereof, and notwithstanding Sections 7.1 and 7.10 of the Credit Agreement,
the Lender and the Agent hereby consent each of the JV Capital Stock Purchase
and the JV Promissory Note.

 

2.2           Covenant. Concurrently with the execution of the definitive
modification agreement (the “Modification Agreement”) contemplated by the
Binding Forbearance Term Sheet entered into as of December 28, 2017 (the
“Modification Term Sheet”), Holdings shall deliver to the Agent and the Lender
an amendment to the JV Promissory Note in form and substance satisfactory to PDL
in its sole discretion providing that the JV Seller shall agree to defer $50,000
of each $100,000 quarterly amortization payment due under the JV Promissory Note
from January 1, 2018 through the termination of the “Modification Period” (as
defined in the Modification Term Sheet or the Modification Agreement, whichever
is then in effect).

 

 

 

 

Article III.
CONDITIONS TO EFFECTIVENESS

 

This Consent shall be and become effective on the date (the “Effective Date”)
all of the conditions set forth in this Article III shall have been satisfied
(or waived by the Agent and the Lender in its sole discretion in accordance with
Section 10.1 of the Credit Agreement):

 

3.1           Counterparts. The Agent shall have received counterparts to this
Consent duly executed by each of Holdings, the Borrower, the Lender and the
Agent.

 

3.2           Representations and Warranties. After giving effect to this
Consent, each representation and warranty by each Loan Party that is a party
hereto contained herein or in any other Loan Document to which such Loan Party
is a party, shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
Effective Date (or as of a specific earlier date if such representation or
warranty expressly relates to an earlier date).

 

3.3           Event of Default. After giving effect to this Consent, no Default
or Event of Default shall have occurred and be continuing, and no Default or
Event of Default shall result from the execution and delivery of this Consent
and the consummation of the transactions contemplated herein. 

 

Article IV.
REPRESENTATIONS AND WARRANTIES

 

4.1           Representations and Warranties of Loan Parties. In order to induce
the Agent and the Lender to enter into this Consent, each of Holdings and the
Borrower hereby represents and warrants to the Agent and the Lender that as of
the date hereof:

 

(a)           Organization. Holdings is a corporation validly existing and in
good standing under the laws of the State of Nevada; the Borrower is a
corporation validly existing and in good standing under the laws of the State of
Texas; and each other Loan Party and each of its Subsidiaries is duly organized,
validly existing and in good standing (as applicable) under the laws of the
jurisdiction of its incorporation or organization. Each Loan Party has all power
and authority and all material governmental approvals required for the ownership
and operation of its properties and the conduct of its business as now conducted
and as proposed to be conducted and is qualified to do business, and is in good
standing (as applicable), in every jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect.

 

2  

 

 

(b)           Due Authorization. The execution, delivery and performance of this
Consent, and the performance of its obligations under the Credit Agreement as
modified hereby, have been duly authorized by all necessary action on the part
of each Loan Party that is a party hereto.

 

(c)           No Conflict. The execution, delivery and performance of this
Consent by each Loan Party that is a party hereto and the consummation of the
transactions contemplated hereby do not and will not (a) require any consent or
approval of, or registration or filing with or any other action by, any
Governmental Authority (other than any consent or approval which has been
obtained and is in full force and effect), (b) conflict with (i) any provision
of material Applicable Law, (ii) the charter, by-laws, limited liability company
agreement, partnership agreement or other organizational documents of any Loan
Party or (iii) any material agreement, indenture, instrument or other document,
or any judgment, order or decree, which is binding upon any Loan Party or any of
their respective properties or (c) require, or result in, the creation or
imposition of any Lien on any asset of Holdings, the Borrower or any other Loan
Party (other than Liens in favor of the Agent created pursuant to the Collateral
Documents).

 

(d)           Incorporation of Representations and Warranties from Loan
Documents. After giving effect to this Consent, each representation and warranty
by each Loan Party that is a party hereto contained in the Credit Agreement or
in any other Loan Document to which such Loan Party is a party is true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of the date hereof (or as of a specific earlier
date if such representation or warranty expressly relates to an earlier date).

 

(e)           No Default. After giving effect to this Consent, no Default or
Event of Default has occurred and is continuing, and no Default or Event of
Default will result from the execution and delivery of this Consent and the
consummation of the transactions contemplated herein.

 

(f)           Validity; Binding Nature. This Consent has been duly executed by
each Loan Party that is a party hereto, and each of (i) this Consent and (ii)
the Credit Agreement as modified hereby is the legal, valid and binding
obligation of each Loan Party that is a party hereto, enforceable against such
Person in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.

 

Article V.
MISCELLANEOUS

 

5.1           Loan Document. This Consent is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated therein)
be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

 

5.2           Effect of Consent. Except as expressly set forth herein, this
Consent shall not by implication or otherwise limit, impair, constitute a waiver
of, or otherwise affect, the rights and remedies of the parties to the Credit
Agreement and shall not alter, modify, amend or in any way affect any of the
terms or conditions contained therein, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to any future consent with respect to, or
waiver, amendment, modification or other change of, any of the terms or
conditions contained in the Credit Agreement in similar or different
circumstances. Except as expressly stated herein, the Agent and the Lender
reserve all rights, privileges and remedies under the Loan Documents. All
references in the Credit Agreement and the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

 

3  

 

 

5.3           Reaffirmation. Each of Holdings and the Borrower hereby reaffirms
its obligations under each Loan Document to which it is a party. Each of
Holdings and the Borrower hereby further ratifies and reaffirms the validity and
enforceability of all of the liens and security interests heretofore granted,
pursuant to and in connection with the Guarantee and Collateral Agreement or any
other Loan Document, to the Agent, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof.

 

5.4           Counterparts. This Consent may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed signature page of this Consent by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

5.5           Construction; Captions. Each party hereto hereby acknowledges that
all parties hereto participated equally in the negotiation and drafting of this
Consent and that, accordingly, no court construing this Consent shall construe
it more stringently against one party than against the other. The captions and
headings of this Consent are for convenience of reference only and shall not
affect the interpretation of this Consent.

 

5.6           Successors and Assigns. This Consent shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns (as permitted under the Credit Agreement).

 

5.7            Governing Law. This Consent, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto shall be governed by
and construed in accordance with THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

 

5.8           Severability. The illegality or unenforceability of any provision
of this Consent or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Consent or any instrument or agreement required hereunder.

 

4  

 

 

5.9           Release of Claims. In consideration of the Lender’s and Agent’s
agreements contained in this Consent, each of Holdings and Borrower hereby
releases and discharges the Lender and the Agent and their affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
other claims, suits, actions, investigations, proceedings or demands, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, which
Holdings or Borrower ever had or now has against the Agent, any Lender or any
other Released Person which relates, directly or indirectly, to any acts or
omissions of the Agent, any Lender or any other Released Person relating to the
Credit Agreement or any other Loan Document on or prior to the date hereof.

 

[Signature page follows]

 

5  

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Consent to be
duly executed and delivered as of the date first above written.

        HOLDINGS:         CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation
        By:  /s/ Steven G. Johnson   Name: Steven G. Johnson   Title: President
and Chief Executive Officer         BORROWER:         CAREVIEW COMMUNICATIONS,
INC.,   a Texas corporation         By: /s/ Steven G. Johnson   Name: Steven G.
Johnson   Title: President and Chief Executive Officer         LENDER:        
PDL INVESTMENT HOLDINGS, LLC         By: /s/ Steffen Pietzke   Name: Steffen
Pietzke   Title: CEO         AGENT:         PDL INVESTMENT HOLDINGS, LLC        
By: /s/ Steffen Pietzke   Name: Steffen Pietzke   Title: CEO

 

[Signature Page to Consent to Credit Agreement]

 

 